DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0330291 to Muggli et al. (Muggli et al.).

As to claim 1, Muggli et al. discloses a nozzle construction for thermal spraying using a suspension that contains particles or a precursor solution, with which a layer is formed on a substrate, and that is fed into a burner chamber or into a plasma torch in which the particles are heated and accelerated, wherein the nozzle construction is formed with a port (at F2; see Figure 9) for a feed for the suspension or the precursor solution, with a holder (exterior housing shown in Figure 9) and with a nozzle insert (118), and the nozzle insert has a tubular element (elongated portion exterior of housing shown in Figure 9) arranged in the direction of the burner chamber or perpendicularly in an HVOF flame or plasma torch, and, on the end face arranged opposite the burner 

As to claim 3, Muggli et al. discloses the tubular element and the flange-like widened portion are connected together in a form-fitting, force-fitting and/or materially bonded manner (see Figure 9).

As to claim 4, Muggli et al. discloses there is a conical region (128) on the flange-like widened portion.

As to claim 5, Muggli et al. discloses the nozzle insert is fastened interchangeably in the holder (see Figure 9; 118 is removably positioned in the housing and interchangeable with other nozzle inserts).

As to claim 6, Muggli et al. discloses nozzle inserts that have tubular elements of different lengths and/or have different inside diameters are able to be fastened in the holder (nozzle inserts of different lengths or inside diameters are capable of being fastened in the housing; see Figure 9).

As to claim 8, Muggli et al. discloses the holder is coolable (housing is capable of cooling through convection on exterior surface).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0330291 to Muggli et al. in view of US Patent 6,003,788 to Sedov (Sedov).

As to claim 2, Muggli et al. discloses the claimed invention above but does not expressly disclose the flange-like widened portion is formed from or with a polymer and the tubular element from metal.
However, Sedov discloses a nozzle construction for thermal spraying having a tubular element (16 and 18) made of metal (see column 4, lines 8-12) for the purpose of tolerating high temperatures while being wear resistant and a flange-like widened portion (at 28 on end opposite 12) formed with a polymer (28) for the purpose of creating a sealed engagement with the surrounding housing.
.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0330291 to Muggli et al. in view of US Patent Application Publication 2013/0270355 to Cotler et al. (Cotler et al.).

As to claim 7, Muggli et al. discloses the claimed invention above but does not expressly disclose the tubular element has a maximum inside diameter of 0.8 mm, preferably 0.25 mm.
However, Cotler et al. discloses a nozzle construction for thermal spraying having a tubular element (30) with a maximum inside diameter less than 0.8 mm (see paragraph [0062]) for the purpose of producing a desired spray pattern.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the tubular element of Muggli et al. with a maximum inside diameter of 0.8 mm, preferably 0.25 mm as taught by Cotler et al. in order to produce a desired spray pattern and effect.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the tubular element of Muggli et al. with a In re Aller, 105 USPQ 233.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 5,014,916 to Trapani et al. and 5,148,986 to Rusch; German Patent DE 1089614 B to Smith et al.; and European Patent EP 0323185 A2 to Moskowitz et al. show nozzle constructions for thermal spraying having a holder and a nozzle insert with a tubular element and a flange-like widened portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        07/20/2021